UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No.1) CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 16, 2008 Industrial Enterprises of America, Inc. (Exact name of registrant as specified in its charter) Nevada 001-32881 13-3963499 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 711 Third Avenue, Suite 1505, New York, New York 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 490-3100 N/A (Former name or former address, if changed since last report) [Missing Graphic Reference] Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE Industrial Enterprises of America, Inc. is filing this Amendment No. 1 on Form 8-K/A to its Current Report on Form 8-K, as filed with the Securities and Exchange Commission on January 18, 2008 (the “Original 8-K”), to file an updated version of Exhibit 10.1 of the Original 8-K.No other changes or items are being effected by this filing. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No.
